471 F.2d 1370
82 L.R.R.M. (BNA) 2384, 70 Lab.Cas.  P 13,398
Cesar MENDES and William Evenger, Appellants,v.BROTHERHOOD OF RAILWAY AND AIRLINE CLERKS, FREIGHT HANDLERS,EXPRESS AND STATION EMPLOYES, AFL-CIO-CLC et al., Appellees.
No. 310, Docket 72-1751.
United States Court of Appeals,Second Circuit.
Argued Jan. 10, 1973.Decided Jan. 15, 1973.

Cesar Mendes, pro se.
Peter G. Wolfe, New York City (Arthur M. Wisehart, New York City, on the brief), for appellee Railway Express Agency, Inc.
David J. Fleming, New York City (James L. Highsaw, Highsaw & Mahoney, Washington, D. C., Reilly, Fleming & Reilly, New York City, William J. Donlon, Gen. Counsel, Brotherhood of Railway and Airline Clerks, Rosemont, Ill., on the brief), for appellees Brotherhood of Railway and Airline Clerks, R. J. Devlin, Steve Milone, and William Bannon.
Before LUMBARD, KAUFMAN and MANSFIELD, Circuit Judges.
PER CURIAM:


1
The judgment is affirmed on Judge Gagliardi's opinion below, 353 F. Supp. 137 (S.D.N.Y.1972).